--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AFH Acquisition IV, Inc. 8-K [afhacq4-8k_0429.htm]
 
 
Exhibit 10.11
 
Individual Agreement
 
This INDIVIDUAL AGREEMENT is made and entered into the 8th day of April, 2011
(“Effective Date”) by and between
 
CellSeed Inc., having a place of business at R-Bldg, Shinjuku 1F, 33-8,
Wakamatsu-cho, Shinjuku-ku, Tokyo 162-0056, Japan (“CELLSEED”)
 
on the one hand
 
and
 
Emmaus Medical, Inc. having a place of business at
20725 S. Western Ave., Suite 136, Torrance, CA 90501-1884
(“EMMAUS”)


on the other hand.


WHEREAS, CELLSEED and EMMAUS have executed that certain JOINT RESEARCH AND
DEVELOPMENT AGREEMENT dated April 8, 2011 (the “MASTER AGREEMENT”) for research
and development of regenerative medicines;
 
WHEREAS, CELLSEED has accumulated and is the owner of valuable and confidential
KNOW-HOW and CELLSEED PATENTS concerning the Cultured Autologous Oral Mucosal
Epithelial Cell-Sheets for generated medicine of cornea; and,
 
WHEREAS, EMMAUS is also interested in being granted the rights provided
hereunder to such Cultured Autologous Oral Mucosal Epithelial Cell-Sheets for
generated medicine of cornea.
 
NOW, THEREFORE, pursuant to the MASTER AGREEMENT, in consideration of the
premises and of the mutual promises herein made and the mutual benefits to be
derived from this INDIVIDUAL AGREEMENT, the parties agree as follows.
 
Article 1: DEFINITIONS
 
Unless otherwise provided below, the capitalized term in this INDIVIDUAL
AGREEMENT shall have the same meaning as defined in the MASTER AGREEMENT.
 
1.1
“CAOMECS” shall mean the Cultured Autologous Oral Mucosal Epithelial Cell-Sheets
for generated medicine of cornea developed by CELLSEED or by CELLSEED jointly
with EMMAUS (pursuant to this INDIVIDUAL AGREEMENT or the MASTER AGREEMENT) or
otherwise under the CELLSEED PATENTS and/or KNOW-HOW owned by CELLSEED.

 
1.2
“cGMP” shall mean current good manufacturing practice which is issued by the
U.S. Drug and Food Administration and which is applicable in the TERRITORY.

 
1.3
“MAA” shall mean a Marketing Authorization Application in the TERRITORY.

 

 
 

--------------------------------------------------------------------------------

 

1.4
“MANUFACTURING COSTS” shall mean the costs borne by EMMAUS to manufacture the
CAOMECS that is composed of the following cost elements:

 
Materials, utilities, labor, manufacturing-related overhead, non-manufacturing
overhead to the extent specifically relating to the management of the
manufacturing plant which CAOMECS is manufactured, insurance, tax, repairs,
contracting-out expenses, depreciation of plants, properties and equipment, to
the extent that they are actually used in the manufacturing of CAOMECS for the
sales in the TERRITORY.
 
MANUFACTURING COSTS shall include the cost of obtaining biopsy from the patient
if the aforementioned procedure is or will be included in the PRICE.
MANUFACTURING COSTS shall also include the freight and handling costs associated
with the biopsy and sales of CAOMECS.
Moreover, the tenn MANUFACTURING COSTS shall not include costs associated with
the following elements:
 
 
a)
idle or excess capacity in case EMMAUS has established its own facility to
manufacture CAOMECS;

 
 
b)
non-manufacturing overhead costs which do not specifically relate to the
management of the manufacturing unit in which CAOMECS is manufactured, and
overhead costs attributable to general corporate activities including, for
example, executive management, investors relations, business development, legal
affairs and finance;

 
 
c)
yield losses and NON-CONFORMING PRODUCT, to the extent such yield losses and
NON-CONFORMING PRODUCT are resulting from failure or negligence of EMMAUS or its
assigned manufacturer (for example due to identifiable errors of manufacturing);

 
 
d)
expired products; and,

 
 
e)
royalties payable to third parties in relation with the manufacturing,
formulation, filling, use or sale of a CAOMECS.

 
1.5
“MARKETING APPROVAL” shall mean the marketing authorization of the CAOMECS
granted by the U.S. Food and Drug Administration.

 
1.6
“NET SALES” shall mean the amount resulting from the total number of units of
CAOMECS sold by EMMAUS in the TERRITORY to third parties multiplied by the PRICE
less (i) deductions of returns (including withdrawals and recalls) allowed or
credited, (ii) discounts (including volume–quantity discounts) and rebates
(price reductions including chargebacks) granted at the time of invoicing and
(iii) sales, excise (including Value Added Tax) and other taxes and governmental
duties and charges (actual or retroactive) levied on the invoiced amount. The
amount of such NET SALES shall be converted into USD at the average monthly rate
of exchange at the time.

 
1.7
“NON CONFORMING PRODUCT’ shall mean CAOMECS that:

 

 
2 / 13

--------------------------------------------------------------------------------

 
 
 
a)
does not meet the SPECIFICATIONS;

 
 
b)
was not manufactured or tested in accordance with the manufacturing procedures
registered with the respective authorities; or,

 
 
c)
was not manufactured in accordance with cGMPs.

 
1.8
“PRICE” shall mean the net hospital price (to be paid by hospitals) per unit of
CAOMECS in the TERRITORY.

 
1.9
“PRODUCT MARK” means any trademark, service mark, trade name, domain name and
logo used on or in connection with the identification or marketing of CAOMECS.

 
1.10
“PROFIT” shall mean the net profit earned by EMMAUS computed by deducting
MANUFACTURING COSTS from NET SALES of CAOMECS in the TERRITORY.

 
1.11
“PROJECT’ shall mean the commercialization of CAOMECS in the TERRITORY, under
this INDIVIDUAL AGREEMENT.

 
1.12
“TERRITORY” shall mean the United States of America.

 
1.13
“TREATMENT IND” means treatment Investigational New Drug Application authorized
by competent authority (a) when used for a patient suffering from a chronic,
severe or life-threatening disease for which no satisfactory authorized
alternative therapy exists or (b) when otherwise approved for use by a competent
regulatory authority for use for an individual under a doctor’s care but prior
to the receipt of marketing approval of the product for any use.

 
1.14
“USD” shall mean United States Dollars.

 
1.15
The use herein of the plural shall include the singular, and the use of the
masculine shall include the feminine and vice versa.

 
Article 2: SCOPE OF RIGHTS
 
This INDIVIDUAL AGREEMENT must be signed on the same date the JOINT RESEARCH AND
DEVELOPMENT AGREEMENT is signed.
 
2.1
Subject to all relevant terms and conditions of this INDIVIDUAL AGREEMENT,
during the term of this INDIVIDUAL AGREEMENT, CELLSEED hereby grants EMMAUS an
exclusive license and right to manufacture, sell, market and distribute CAOMECS
under the CELLSEED PATENTS, RIGHTS, KNOW-HOW and other intellectual property
held by CELLSEED in the TERRITORY.

 
During the term of this INDIVIDUAL AGREEMENT, CELLSEED and its AFFILIATES
covenant and agree not to license the CELLSEED PATENTS to a third party in the
TERRITORY, sell or distribute CAOMECS or authorize a third party to do
 

 
3 / 13

--------------------------------------------------------------------------------

 

the same in the TERRITORY, or otherwise compete with EMMAUS with respect to
CAOMECS in the TERRITORY.
 
2.2
In addition to the Article 2.1, only for the purpose to perform. the obligations
under this INDIVIDUAL AGREEMENT, during the term of this INDIVIDUAL AGREEMENT,
CELLSEED shall disclose and grant to EMMAUS the right to use the CELLSEED’s
accumulated information package (“PACKAGE”), which is deemed necessary for the
foundation of joint development of CAOMECS between the parties. Except to US
Food and Drug Administration or competent government agency, EMMAUS shall not
disclose and/or provide the entire and/or certain part of PACKAGE to any third
party.

 
2.3
Except with respect to Japan and the areas where CELLSEED establishes any
contractual relationship with any third party to manufacture, sell, market,
and/or distribute CAOMECS, both parties shall discuss in good faith separately
and determine the commercialization of CAOMECS outside the TERRITORY.

 
Article 3: CONSIDERATION
 
3.1
In consideration for the disclosure of the PACKAGE to EMMAUS as set forth in
Article 2.2, EMMAUS shall pay to CELLSEED an amount of USD 1,500,000 in total.
The payment shall be made by EMMAUS within thirty (30) days of the delivery of
the PACKAGE.

 
3.2
EMMAUS may use, without any charge, CELLSEED PATENTS and other intellectual
property held by CELLSEED for the development of CAOMECS as set forth in this
INDIVIDUAL AGREEMENT. For the avoidance of doubt, EMMAUS shall not use CELLSEED
PATENTS and other intellectual property held by CELLSEED for any purpose other
than to perform its obligations under this or any other applicable INDIVIDUAL
AGREEMENT.

 
3.3
The payment set out in Article 3.1 shall not be refundable in any cases.

 
Article 4: ROYALTY
 
4.1
In consideration for the rights granted to EMMAUS as set forth in Article 2.1,
and for the right to use the PACKAGE as provided in Article 2.2, EMMAUS shall
pay to CELLSEED royalty to be separately agreed by both parties. Both parties
agree to discuss and determine the PROFIT sharing rate, which is equal to the
percentage of PROFIT to be allocated to each of CELLSEED and EMMAUS taking into
consideration the cost borne by each party through the phases provided in the
Article 5 and of CELLSEED for research and development of CAOMECS outside the
TERRITORY.

 
4.2
EMMAUS shall send a bi-annual sales report within thirty (30) days from the end
of January and the end of June each year which shall set forth the budgeted NET
SALES, the actual NET SALES, budgeted MANUFACTURING COST, the actual
MANUFACTURING COST, budgeted PROFIT and the actual PROFIT and the amount of
royalty thereon for the period for which royalty payment are made and deduction
taken

 

 
4 / 13

--------------------------------------------------------------------------------

 

 
in computing the PROFIT. The report shall be submitted even if no royalty
payment is due.

 
4.3
The NET SALES used for determining applicable royalty formula shall be computed
by the cumulative sales of CAOMECS from January 1st until December 31st of each
calendar year.

 
4.4
Any discrepancy in the amount of royalty payable shall be settled in the next
royalty settlement.

 
4.5
EMMAUS shall make royalty payment within sixty (60) days from receipt of invoice
issued by CELLSEED.

 
4.6
The PRICE shall be established through discussion by both parties no later than
sixty (60) days prior to the date of the inception of commercial sales of the
CAOMECS in the TERRITORY and end of September in each year following the first
year.

 
4.7
All royalty payments shall be payable in Japanese YEN to CELLSEED or its
designee and shall be made by wire transfer of immediately available funds to
financial institution designated by CELLSEED. Any bank charges imposed on the
royalty payments shall be borne by EMMAUS, though EMMAUS shall not be held
liable for any bank charges levied by the CELLSEED’s bank as the result of such
payments.

 
4.8
Both parties agree to discuss in good faith and determine the terms and
conditions to be submitted in TREATMENT IND of the CAOMECS.

 
Article 5: TECHNOLOGY TRANSFER
 
5.1
CELLSEED shall transfer its cell sheet engineering technology and provide
scientific and engineering support, training and KNOW-HOW as agreed between the
parties to EMMAUS so that EMMAUS may perform its obligation under this
INDIVIDUAL AGREEMENT.

 
5.2
Commercialization

 
5.2.1
Marketing Approval

(a) EMMAUS shall obtain MARKETING APPROVAL for CAOMECS in the TERRITORY
according to the schedule set out in the section (c) below, and shall maintain
quality assurance and pharmacovigilance systems required by the competent
authorities and/or under the applicable laws and regulations.
(b) In addition to the PACKAGE, CELLSEED shall provide to EMMAUS all necessary
information which has been generated by or for CELLSEED to enable EMMAUS to make
MAA filing for CAOMECS in the TERRITORY, if necessary. CELLSEED will provide
support to EMMAUS in answering questions from authorities during the regulatory
procedure and for post approval regulatory maintenance activities in the
TERRITORY.

 
5 / 13

--------------------------------------------------------------------------------

 
 
(c) EMMAUS shall use commercially reasonable efforts to perform its obligation
hereunder according to the time schedule for the MARKETING APPROVAL for CAOMECS
as set forth in Appendix 2 attached hereto (“PROJECT SCHEDULE”).


5.2.2
Development

The initial JDC shall be held in order to deliver the PACKAGE and shall commence
the joint development between the parties.
 
EMMAUS shall diligently develop CAOMECS for sales in the TERRITORY with its own
account. Any costs and expenses related directly or indirectly with the
development of CAOMECS incurred in the TERRITORY shall be solely borne by
EMMAUS.
 
5.2.3
Clinical Trial

EMMAUS shall conduct the clinical trial for the CAOMECS and shall also be
responsible for the entire process, including, but not limited to, management of
clinical research organization.
 
5.2.4
(a) CELLSEED will provide, free of charge to EMMAUS, UpCell-Inserts necessary
for the technology transfer and development phase.

(b) In the process of preparation and start-up of the manufacturing site, the
cost and expense accrued, except for the facilities and/or equipments, including
but not limited to, provision of training and/or related standard operation
procedures, shall be equally borne by each party.
(c) All of the cost and expense accrued in the process set out in the Articles
5.1 and 5.2 shall be borne by EMMAUS unless otherwise provided.
 
5.2.5
EMMAUS shall notify CELLSEED of the MARKETING APPROVAL for the CAOMECS in the
TERRITORY. Such notice shall be given promptly, but in any event not later than
ten (10) days after such grant or approval.

 
5.3
Both parties agree to separately execute the statement of works to determine the
details, including, but not limited to, the work, and/or timeline, of the each
phase provided in this Article 5 and manufacturing provided in Article 7.

 
5.4
All CELLSEED PATENTS relating to the manufacture, use and/or sale of CAOMECS in
the TERRITORY shall be included on Appendix 1 to this INDIVIDUAL AGREEMENT.
CELLSEED warrants that the list in this INDIVIDUAL AGREEMENT is a complete list
of all such patents and patents applications for CAOMECS as of the Effective
Date. From time to time during the term of this INDIVIDUAL AGREEMENT, CELLSEED
will provide to EMMAUS, upon request, an updated version of such list.

 
Article 6:  MARKETING AND MARKETING PLANS
 
6.1.1
In the TERRITORY, EMMAUS retains the right to create and maintain own brand
names/trademarks for CAOMECS. EMMAUS will on all promotional material and
packaging acknowledge that the CAOMECS is distributed under a license from
CELLSEED.

 


 
6 / 13

--------------------------------------------------------------------------------

 
 
In the TERRITORY, EMMAUS may use the CELLSEED trademark, and any PRODUCT MARK
owned by CELLSEED, in the marketing of the CAOMECS under this INDIVIDUAL
AGREEMENT with CELLSEED’s prior permission; such permission shall not be
unreasonably withheld.
 
6.1.2
In the TERRITORY, EMMAUS, after consultation with CELLSEED, shall develop the
marketing strategies, tactics and sales forecasts for the CAOMECS which shall be
reviewed by the JMC no less than twice (2) per year.

 
6.1.3
EMMAUS and CELLSEED shall jointly develop the training program for EMMAUS’s
sales force in the TERRITORY under the guidance of JMC. EMMAUS shall utilize
such training program to assure a consistent, focused promotional strategy and
message.

 
6.2
EMMAUS in the TERRITORY may disseminate only those promotional and advertising
materials for the CAOMECS that have been approved by CELLSEED for use in the
TERRITORY, such approval shall not be unreasonably withheld. EMMAUS shall not
make, and shall cause its employees, representatives and agents not to make, any
claims or representations in respect of the CAOMECS in the TERRITORY that have
not been approved by CELLSEED.

 
6.3
CELLSEED shall assist EMMAUS in the training of sales representatives, and, to
the extent reasonable, such other matters as EMMAUS may request to enable EMMAUS
to perform its promotion activities.

 
6.4
EMMAUS shall communicate with government authorities regarding CAOMECS,
including, but not limited to, responding to inquiries about the CAOMECS and
reporting adverse events occurred in the TERRITORY.

 
6.5
EMMAUS shall have the right to conduct additional clinical study for the CAOMECS
in the TERRITORY as a part of the marketing plan for the purpose of promoting
the sales of the CAOMECS in the TERRITORY. CELLSEED shall use its best
commercial effort to assist such studies; provided, however, the cost for such
study(s) shall be solely borne by EMMAUS.

 
6.6
Both parties are aware of the importance of timely and proper reporting of
adverse events to health authorities as well as to the other party after
commercial launch of the CAOMECS in the TERRITORY. In this regard both parties
shall discuss and agree on the details of an adverse events reporting procedure
soon after MAA has been filed in the TERRITORY, which must be in accordance with
applicable law in the TERRITORY. The parties agree that all reports to each
other shall be in English language.

 
 
 
7 / 13

--------------------------------------------------------------------------------

 
 
 
Article 7: SUPPLY OF CAOMECS
 
7.1
EMMAUS shall be responsible to obtain biopsy of the patient’s own oral mucosal
epithelial cells from the hospital in the TERRITORY for the purpose of
manufacturing CAOMECS.

 
7.2
EMMAUS shall warrant that all CAOMECS shall be manufactured in accordance with
cGMP and that it shall meet all the applicable SPECIFICATIONS. EMMAUS shall be
responsible for the CAOMECS being shipped without any impairment of the
applicable SPECIFICATIONS. Any shipment of CAOMECS shall include a certificate
of analysis which shows full conformance of each CAOMECS with the applicable
SPECIFICATIONS.

 
7.3
EMMAUS shall be responsible for handling all returns relating to the CAOMECS and
all CAOMECS recalls within the TERRITORY.

 
Article 8: OWNERSHIP
 
Notwithstanding anything contrary to provisions of the MASTER AGREEMENT, each
party shall retain all right, title and interest (collectively, “RIGHTS”) in any
patent, patent application, trade secret, know-how and other intellectual
property that was owned by such party prior to the date of this INDIVIDUAL
AGREEMENT, or developed independently of this INDIVIDUAL AGREEMENT, and except
for the licenses and rights granted herein and in a given INDIVIDUAL AGREEMENT
with respect to the RIGHTS, no license grant or assignment, express or implied,
by estoppel or otherwise with respect to the RIGHTS of a party, is intended by,
or shall be inferred from, this INDIVIDUAL AGREEMENT.
 
Article 9: DATA RETENTION
 
EMMAUS shall be responsible for retention of all of DATA generated through the
entire process provided in this INDIVIDUAL AGREEMENT as required by the
applicable laws and regulation and/or separately instructed by CELLSEED. The
archiving period shall expire on the later date whether provided by the
applicable laws and regulation, or instructed by CELLSEED.
 
Article 10: MAINTENANCE OF RECORDS
 
10.1
EMMAUS shall maintain books and records of invoices relating to sales of the
CAOMECS in the TERRITORY for three (3) years after issuance of the respective
EMMAUS invoice to third parties, which are sufficient to enable CELLSEED to
verify the NET SALES defined in Article 4.3 and PRICE defined in Article 4.6 of
this INDIVIDUAL AGREEMENT.

 
10.2
CELLSEED may have an independent accountant reasonably acceptable for EMMAUS
review and/or audit the relevant books and records relating to the CAOMECS of
EMMAUS upon reasonable notice and not more than once each calendar year.

 
 
8 / 13

--------------------------------------------------------------------------------

 
 
Article 11: TERM
 
11.1
This INDIVIDUAL AGREEMENT shall come into effect on the Effective Date written
above and shall be valid until, unless earlier terminated by a party subject to
the provisions of Article 15 of the MASTER AGREEMENT, until the CELLSEED PATENTS
used for the CAOMECS expires in the TERRITORY.

 
11.2
Upon mutual agreement, the parties may extend the term of this INDIVIDUAL
AGREEMENT. If the term is not extended, CELLSEED shall have the unlimited right
to sell the CAOMECS under its own trademark within the TERRITORY.

 
11.3
Notwithstanding anything contrary in this INDIVIDUAL AGREEMENT, in case that
EMMAUS fails to use commercially reasonable efforts to meet the PROJECT
SCHEDULE, both parties shall discuss in good faith. In case that both parties
cannot reach an agreement in a reasonable period through the said discussion,
CELLSEED or EMMAUS may terminate this INDIVIDUAL AGREEMENT.

 
11.4
Article 8: OWNERSHIP, and Article 9: DATA RETENTION shall survive the
termination or expiration of this INDIVIDUAL AGREEMENT. Article 10: MAINTENANCE
OF RECORDS shall also survive in the term provided in respective articles.

 
Article 12: APPLICATION OF MASTER AGREEMENT
 
Unless otherwise provided in this INDIVIDUAL AGREEMENT, all the terms and
conditions of MASTER AGREEMENT shall apply to this INDIVIDUAL AGREEMENT. If any
provision of this INDIVIDUAL AGREEMENT conflicts with that of the MASTER
AGREEMENT, the provision of this INDIVIDUAL AGREEMENT shall prevail.
 
Article 13: GOVERNING LAW AND ARBITRATION
 
13.1
This INDIVIDUAL AGREEMENT shall be governed by and construed in accordance with
the laws of the state of New York, exclusive of the choice of law rules thereof.

 
13.2
Other than matters within the responsibility of the JDC and JMC, for which the
procedure of amicable settlement is described in the relevant articles of the
MASTER AGREEMENT, each party hereto agrees to settle any dispute and differences
arising out of or in connection with this INDIVIDUAL AGREEMENT, or the breach
thereof, through good faith negotiation in an amicable manner. In the event a
consensus cannot be obtained with regard to such dispute or breach, the Head of
Pharma Division of CELLSEED and the Head of Pharma Division of EMMAUS shall
discuss the matter and attempt to solve it. In case a mutually acceptable
solution to such dispute or breach cannot be found, such dispute or breach shall
be finally settled by arbitration pursuant to the Rules Conciliation and
Arbitration of the International Chamber of Commerce as hereinafter provided by
three (3) arbitrators appointed in the Rules and the decision of the arbitrators
shall be final. Such arbitration shall take place in Wilmington, Delaware.

 
 
9 / 13

--------------------------------------------------------------------------------

 
 
 
Article 14: FORCE MAJEURE
 
Neither party shall be responsible nor liable to the other party for failure or
delay in the performance of this INDIVIDUAL AGREEMENT (other than the obligation
to make payments) due to any war, fire, accident, or other casualty, or any
labor disturbance or act of God or the Public enemy, or any other contingency
beyond such party’s reasonable control.
 
Article 15: ENTIRE AGREEMENT; SEVERABILITY
 
15.1
This INDIVIDUAL AGREEMENT and the MASTER AGREEMENT sets forth the entire
agreement of the parties with respect to subject matter contained herein and
supersedes and replaces any and all previous agreement between the parties on
the subject matter. This INDIVIDUAL AGREEMENT may not be modified or amended
except as expressly stated herein or by a written agreement duly executed by
both parties hereto.




15.2
CELLSEED and EMMAUS hereby expressly state that it is the intention of neither
party to violate any rule, law or regulation. If any of the provisions of this
INDIVIDUAL AGREEMENT are held to be void or unenforceable with regard to any
country of the TERRITORY, then such void or unenforceable provisions shall be
replaced with valid and enforceable provisions which will achieve as far as
possible the economic business intentions of the parties.

 
Article 16: NOTICES
 
Any notice or communication required or permitted to be given or made under this
INDIVIDUAL AGREEMENT by one of the parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if mailed by registered mail, postage prepaid, addressed to such other
party at its respective address as follows:
 
CELLSEED Inc.
R-Bldg, Shinjuku 1F, 33-8,
Wakamatsu-cho, Shinjuku-ku,
Tokyo 162-0056
Japan


Attn: Dr. Yukio Hasegawa, President & CEO


Emmaus Medical, Inc.
20725 S. Western Ave., Suite 136
Torrance, CA 90501-1884, U.S.A.


Attn: Dr. Yutaka Niihara, President & CEO
 
 
10 / 13

--------------------------------------------------------------------------------

 

 
Article 17: HEADINGS
 
The headings in this INDIVIDUAL AGREEMENT are for convenience only and shall not
be considered in construing this INDIVIDUAL AGREEMENT.
 


Article 18: BINDING AGREEMENT
 
This INDIVIDUAL AGREEMENT shall be binding on and inure to the benefit of the
parties and their successors and permitted assignees.
 
Article 19: NO THIRD PARTY BENEFIT
 
None of the provisions of this INDIVIDUAL AGREEMENT shall be for the benefit of
or enforceable by any third party.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this INDIVIDUAL AGREEMENT,
through their duly appointed and authorized representatives, to be executed in
duplicate as of the date executed by both parties.
 
 
Emmaus Medical, Inc.
 
Signed /s/ Yutaka Niihara                                        
 
Name  Yutaka Niihara
 
Title President and CEO
 
Date  April 8, 2011                                                     
CellSeed Inc.
 
Signed /s/ Yukio Hasegawa                                    
 
Name  Yukio Hasegawa
 
Title President and CEO
 
Date April 8, 2011                                                     

 


 
11 / 13

--------------------------------------------------------------------------------

 
Appendix 1
 
 
 
Publication number: US 2006/0240552
Publication date: 2006/10/26
Application number: 10/544,542
Legal status: under examination
Title: ANTERIOR OCULAR-ASSOCIATED CELL SHEET, THREE-DIMENSIONAL CONSTRUCT AND
PROCESS FOR PRODUCING THE SAME
Inventor: Masayuki Yamato, Teruo Okano
Applicant: CellSeed Inc.


Publication number: US 2004/0028657
Publication date: 2004/2/12
Application number: 10/333,468
Legal status: under examination
Title: CULTURED EPIDERMAL CELL SHEET, LAMINATED CULTURED SKIN SHEET AND PROCESS
FOR PRODUCING THE SAME
Inventor: Teruo Okano, Masayuki Yamato, Mika Utsumi, Ai Kushida, Chie Konno,
Akihiko Kikuchi
Applicant: CellSeed Inc.


Publication number: US 2006/0234377
Publication date: 2006/10/19
Application number: 10/544,541
Legal status: under examination
Title: CELL SHEETS FOR ECTOCORNEA FORMATION, METHOD OF PRODUCING THE SAME AND
METHOD OF USING THE SAME
Inventor: Teruo Okano, Kohji Nishida, Masayuki Yamato
Applicant: CellSeed Inc. / Kohji Nishida
 

 
12 / 13

--------------------------------------------------------------------------------

 

Appendix 2
 
Cultured Autologous Oral Mucosal Epithelial Cell-Sheets for generated medicine
of cornea
 
 
●
IND Open
the year of 2012

 
●
Clinical Trial Completion
the year of 2013

 
●
NDA
the year of 2014

 
●
Marketing Authorization
the year of 2015


 
 